ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Caddell Construction Co. (DE), LLC             ) ASBCA No. 62424
                                               )
Under Contract No. N69450-14-C-1756            )

APPEARANCES FOR THE APPELLANT:                    James K. Bidgood, Jr., Esq.
                                                  Jonathan R. Mayo, Esq.
                                                   Smith, Currie & Hancock LLP
                                                   Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Ellen M. Evans, Esq.
                                                   Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: August 3, 2021



                                                  LAURA J. EYESTER
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62424, Appeal of Caddell
Construction Co. (DE), LLC, rendered in conformance with the Board’s Charter.

      Dated: August 3, 2021



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals